Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final rejection. 
Claims 1, 3, 5-11, 13-18, 20-21, and 23-26 are pending.

Status of Claims 
Applicant’s amendment date 10/06/2020, amending claims 1, 9, and 17. Cancelling claim 22. Adding claims 23-26.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.
 

Response to Amendment
Applicant’s arguments, pages 9 of the remarks, filed October 06, 2020, with respect to restriction/election have been fully considered and are persuasive. The restriction requirement election/restriction on claim 22 have been withdrawn. 
Applicant’s arguments, pages 9-16 of the remarks, filed October 06, 2020, with respect to the 101 rejection have been fully considered and are persuasive. The 35 U.S.C. 101 rejection have been withdrawn.  
Upon viewing Applicant’s arguments and amendments with regard to the 101 rejection, the present claims sufficiently integrate the judicial exception into a practical application. Examiner believes the present claims are integrated into a practical application due to the combination of claim limitations directed to the machine learning iterative part. The combination of these limitations would use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claims recite specific steps for performing machine learning iterative processes, such that the claims are a practical application. Therefore, Applicant’s arguments have been deemed persuasive. 
Response to Arguments
Applicant’s argument received on date 10/06/2020 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been 

Response to Arguments under 35 USC 103:
The argument is moot in view of new grounds of rejection as per below. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9-11, 14, 17-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. Z (hereinafter Trapero) in view of High et al. US 2017/0278053 (hereinafter High). 
Regarding Claim 1: 
A method to provide accurate forecasts, the method comprising: 
Receiving, at a memory unit, historical data comprising daily aggregate business metrics based, at least in part, on [[weather condition data]] and at least one of business volume data, geographic location data, external event data or organizational structure data; (page 299, “univariate forecasting methods are based on time series techniques that analyze past history sales”. “use past promotional information”. “Promotional Support Systems (PSS) relates the sales of units with independent variables such as a regular prices, prices cuts, feature advertising, special displays, and other relevant input depending on the industry”. Page 300, “data comprises shipments, one-step-ahead system forecasts; … promotional information, feature advertising, category ….. days promoted per week”.) ) 
extracting features from the historical data via at least one processor in communication with the memory unit, the features based, at least in part on at least one of a trend, a seasonality, an organizational structure, or an external event; (Page 299, “extract a demand pattern that is projected into the future”. Also, see page 300, “category, where 22 different categories are available”. Also, see page 302, information about promotional variable is available … price cut, shelf display, feature advertising … days promoted per week and categories (21 dummy variables account for 22 different product categories)”. “There are 26 variables will be used to predict future promotions sales using quantitative models”.) 
pooling the extracted features from similar sources together via the at least one processor into at least two pools; (Pages 302-303, “3.2.2 Pooled regression”, “alternative approach is to estimate the effect of promotions on other SKUs by using a pooled regression …. Estimation sample is less than 5 the pooled regression yields better results …. Utilize the corresponding SKUs’ past information …. Proposed dynamic regression model with principal components first for the promotional observations and then for the non-promotional observations”. Page 304, “pooled regression may utilize more principal components ….. variables such as category and customer play an important role”.) 
dynamically creating, via the at least one processor, at least one model for each pool, training each of the model via  [learning regression models] on the features within the corresponding pool in an iterative manner; and generating a prediction based on at least one of the models via at least one processor, the prediction associating a business operation []. (Page 300, “section 3 introduces the models that will be used to forecast sales”. Page 302, “dynamic regression model with principal components first for the promotional observations and then for the non-promotional observation”. see Page 302, “the aim is to predict sales using the available promotional variables …. Stands for sales of SKU I in week t”) but, specifically fails to disclose creating one or more models using machine learning; the prediction associating a business operation to a weather event corresponding to the weather condition data; wherein each iteration of training the models improves the accuracy of the prediction by improving the correlation of each model to the features within the corresponding pool.  
However, analogous art High teaches the following limitations:
dynamically creating, via the at least one processor, at least one model for each pool, training each of the model via  machine learning on the features within the corresponding pool in an iterative manner; (see High [0016], “using machine learning, estimates of the timing and amplitude of product demand changes based on various types of events can be constantly improved. Likewise, real-time monitoring of large amounts of data related to existing or upcoming conditions by a computer system, can improve the estimates of product demand …. Real-time data source can be monitored simultaneously, such that a system can provide up-to-date forecasts based on new information in any a variety of categories”.) 
the prediction associating a business operation to a weather event corresponding to the weather condition data; wherein each iteration of training the models improves the accuracy of the prediction by improving the correlation of each model to the features within the corresponding pool.  (High [0016], “using machine learning, estimates of the timing and amplitude of product demand changes based on various types of events can be constantly improved. High [0017], “computerized system could simultaneously monitor weather … track interrelations or interactions between various effects, such as fashion trends, weather … rapidly generate accurate forecasts for inventory need based on stored data relating to statistically significant events in the past”. High [0028], weather database may record historical weather data for a plurality of location … may include predictions relation to some or all of these weather events and attributes as well”. Also, see [0065], EN: using machine learning or artificial intelligence”. )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included machine learning system in High event based sales prediction because it would improve the efficiency and the prediction of upcoming business volume based upon historical data. Further, it will allow the system to monitor a large amounts of data including weather data, improving the estimates of product demand simultaneously and provide up-t0-date forecast based on new information using machine learning and/or artificial intelligence (High [0016], [0028], and [0065]).  
Regarding Claim 2: (Canceled) 
Regarding Claim 3: 
Trapero in view of High discloses the method of claim 1, 
Trapero further teach wherein extracting the features comprises encoding the features in order to preserve data regarding similarity of at least one of: levels and patterns of historical volume, geographic regions and departments.  (Page 300, “algorithm provides forecasts at SKU level”. “model can automatically enhance SKU-level forecasting”. Also, Page 303, “effects on the level of sale in weeks 2 and/or 3”. Page 304, “previous promotions and modify system forecast to achieve similar promotional sales patterns to the past”. “Captures the past promotional sales patterns and projects it for future promotions yielding the best results”.) 
Regarding Claim 4: (Canceled)
Regarding Claim 6: 
Trapero in view of High discloses the method of claim 1, 
Trapero further teach further comprising predicting business volumes based on the prediction.  (see Page 302, “the aim is to predict sales using the available promotional variables …. Stands for sales of SKU I in week t”. “PCA is intended to capture the influence of promotional activities on the estimation sample and use that information to predict future promotional sales”. Page 303, “dynamic regression employed to forecasting sales that can be subject to promotional campaigns”. Page 306, “proposed multivariate regression models in contrast to judgmental forecasting in the presence of promotions”. “enhance accuracy measure in supply chain forecasting applications”.)

Regarding Claim 9: 
An apparatus to provide accurate forecasts, the apparatus comprising at least one processor; and at least one memory unit including computer program code, the at least one memory unit and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 
 receive historical data representative of multiple retail operations within a larger business, the historical data based, at least in part, on [[weather conditions]] and at least one of  sales, business volume, geographic location, an external event, or an organizational structure; (page 299, “univariate forecasting methods are based on time series techniques that analyze past history sales”. “use past promotional information”. “Promotional Support Systems (PSS) relates the sales of units with independent variables such as a regular prices, prices cuts, feature advertising, special displays, and other relevant input depending on the industry”. Page 300, “data comprises shipments, one-step-ahead system forecasts; … promotional information, feature advertising, category ….. days promoted per week”.) )
extract features from the historical data, wherein the features summarize the historical data at different granularities, the extracted feature based, at least in part, on at least one of a trend, a seasonality, an organizational structure, or an external event; (Page 299, “extract a demand pattern that is projected into the future”. Also, see page 300, “category, where 22 different categories are available”. Also, see page 302, information about promotional variable is available … price cut, shelf display, feature advertising … days promoted per week and categories (21 dummy variables account for 22 different product categories)”. “There are 26 variables will be used to predict future promotions sales using quantitative models”.)
pool the extracted features into a plurality of pools, wherein each pool associates extracted features from similar sources together; (Pages 302-303, “3.2.2 Pooled regression”, “alternative approach is to estimate the effect of promotions on other SKUs by using a pooled regression …. Estimation sample is less than 5 the pooled regression yields better results …. Utilize the corresponding SKUs’ past information…. Proposed dynamic regression model with principal components first for the promotional observations and then for the non-promotional observations”. Page 304, “pooled regression may utilize more principal components ….. variables such as category and customer play an important role”.)
dynamically create at least one model for each pool of the extracted features; train each of the at least one model via [learning regression model] on the  features within the corresponding pool in an iterative manner; and generate predictions based on at least one of the models, the prediction associating a business operation [].  (Page 300, “section 3 introduces the models that will be used to forecast sales”. Page 302, “dynamic regression model with principal components first for the promotional observations and then for the non-promotional observation”. see Page 302, “the aim is to predict sales using the available promotional variables …. Stands for sales of SKU I in week t”) but, specifically fails to disclose create one or more models using machine learning regression; the prediction associating a business operation to a weather event corresponding to the weather condition data; wherein each iteration of training the models improves the accuracy of the predictions by improving the correlation of each model to the features within the corresponding pool.  
However, analogous art High teaches the following limitations:
dynamically create at least one model for each pool of the extracted features; train each of the at least one model via machine learning on the  features within the corresponding pool in an iterative manner; (see High [0016], “using machine learning, estimates of the timing and amplitude of product demand changes based on various types of events can be constantly improved. Likewise, real-time monitoring of large amounts of data related to existing or upcoming conditions by a computer system, can improve the estimates of product demand …. Real-time data source can be monitored simultaneously, such that a system can provide up-to-date forecasts based on new information in any a variety of categories”.)
the prediction associating a business operation to a weather event corresponding to the weather condition data; wherein each iteration of training the models improves the accuracy of the predictions by improving the correlation of each model to the features within the corresponding pool.  (High [0016], “using machine learning, estimates of the timing and amplitude of product demand changes based on various types of events can be constantly improved. High [0017], “computerized system could simultaneously monitor weather … track interrelations or interactions between various effects, such as fashion trends, weather … rapidly generate accurate forecasts for inventory need based on stored data relating to statistically significant events in the past”. High [0028], weather database may record historical weather data for a plurality of location … may include predictions relation to some or all of these weather events and attributes as well”. Also, see [0065], EN: using machine learning or artificial intelligence”. )
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included machine learning system in High event based sales prediction because it would improve the efficiency and the prediction of upcoming business volume based upon historical data. Further, it will allow the system to monitor a large amounts of data including weather data, improving the estimates of product demand simultaneously and provide up-t0-date forecast based on new information using machine learning and/or artificial intelligence (High [0016], [0028], and [0065]).  

Regarding Claim 10: 
Trapero in view of High discloses the apparatus of claim 9, 
Trapero further teach wherein the historical data includes special event data  (see page 301, “60 SKUs have been sampled, with history lengths ranging from 53 to 148 observations, resulting in a total sample of 7790 observations”. Page 302, “smoothed number of units sold up to week t”. Page 303, “the last 30 weeks of each SKU time series (20% of the whole data set) are reserved as a hold-out same and are used for evaluating the different forecasting models”. “the number of past promotional observation”. “if a company in week 1 launches a promotion of the kind buy one get one free, it might see effects”.)
Regarding Claim 11: 
Trapero in view of High discloses the apparatus of claim 9, 
Trapero further teach wherein extracting the features comprises encoding the features in order to preserve data regarding similarity of at least one of: levels and patterns of historical volume, geographic regions and departments.  (Page 300, “algorithm provides forecasts at SKU level”. “model can automatically enhance SKU-level forecasting”. Also, Page 303, “effects on the level of sale in weeks 2 and/or 3”. Page 304, “previous promotions and modify system forecast to achieve similar promotional sales patterns to the past”. “Captures the past promotional sales patterns and projects it for future promotions yielding the best results”.)
Regarding Claim 12: (Canceled)
Regarding Claim 14: 
Trapero in view of High discloses the apparatus of claim 9, 
Trapero further teach wherein the at least one memory and the computer program code are further configured to cause the apparatus to predict business volumes based on the at least one model.  (see Page 302, “the aim is to predict sales using the available promotional variables …. Stands for sales of SKU I in week t”. “PCA is intended to capture the influence of promotional activities on the estimation sample and use that information to predict future promotional sales”. Page 303, “dynamic regression employed to forecasting sales that can be subject to promotional campaigns”. Page 306, “proposed multivariate regression models in contrast to judgmental forecasting in the presence of promotions”. “enhance accuracy measure in supply chain forecasting applications”.)
Regarding Claim 17: 
A non-transitory computer readable medium tangibly encoded with a computer program executable by a processor to perform actions to provide accurate forecasts, the actions comprising: 
receiving historical data comprising [[weather condition]] data and at least one of business volume data, geographic location data, external event data, or organizational structure data; (page 299, “univariate forecasting methods are based on time series techniques that analyze past history sales”. “use past promotional information”. “Promotional Support Systems (PSS) relates the sales of units with independent variables such as a regular prices, prices cuts, feature advertising, special displays, and other relevant input depending on the industry”. Page 300, “data comprises shipments, one-step-ahead system forecasts; … promotional information, feature advertising, category ….. days promoted per week”.) )
extracting features from the historical data, the extracted features based, at least in part on at least one of a trend, a seasonality, an organizational structure, or external event; (Page 299, “extract a demand pattern that is projected into the future”. Also, see page 300, “category, where 22 different categories are available”. Also, see page 302, information about promotional variable is available … price cut, shelf display, feature advertising … days promoted per week and categories (21 dummy variables account for 22 different product categories)”. “There are 26 variables will be used to predict future promotions sales using quantitative models”.) 

pooling the extracted features from similar sources together into at least two pools, wherein the feature in each pool are homogenous with respect to a common value; (Pages 302-303, “3.2.2 Pooled regression”, “alternative approach is to estimate the effect of promotions on other SKUs by using a pooled regression …. Estimation sample is less than 5 the pooled regression yields better results …. Utilize the corresponding SKUs’ past information…. Proposed dynamic regression model with principal components first for the promotional observations and then for the non-promotional observations”. Page 304, “pooled regression may utilize more principal components ….. variables such as category and customer play an important role”.)
dynamically, creating at least one mode for each pool; training each of the models via [learning regression model] based on the features within the corresponding pool in an iterative manner; and generating a prediction based on at least one of the models, the prediction associating a business operation[];  (Page 300, “section 3 introduces the models that will be used to forecast sales”. Page 302, “dynamic regression model with principal components first for the promotional observations and then for the non-promotional observation”. see Page 302, “the aim is to predict sales using the available promotional variables …. Stands for sales of SKU I in week t”) but, specifically fails to disclose creating one or more models using machine learning; the prediction associating a business operation to a weather event corresponding to the weather condition data; wherein each iteration of training the models improves the accuracy of the prediction by improving the correlation of each model to the features within the corresponding pool.
However, analogous art High teaches the following limitations:
dynamically, creating at least one mode for each pool; training each of the models via machine learning based on the features within the corresponding pool in an iterative manner; (see High [0016], “using machine learning, estimates of the timing and amplitude of product demand changes based on various types of events can be constantly improved. Likewise, real-time monitoring of large amounts of data related to existing or upcoming conditions by a computer system, can improve the estimates of product demand …. Real-time data source can be monitored simultaneously, such that a system can provide up-to-date forecasts based on new information in any a variety of categories”.)
the prediction associating a business operation to a weather event corresponding to the weather condition data; wherein each iteration of training the models improves the accuracy of the prediction by improving the correlation of each model to the features within the corresponding pool. (High [0016], “using machine learning, estimates of the timing and amplitude of product demand changes based on various types of events can be constantly improved. High [0017], “computerized system could simultaneously monitor weather … track interrelations or interactions between various effects, such as fashion trends, weather … rapidly generate accurate forecasts for inventory need based on stored data relating to statistically significant events in the past”. High [0028], weather database may record historical weather data for a plurality of location … may include predictions relation to some or all of these weather events and attributes as well”. Also, see [0065], EN: using machine learning or artificial intelligence”. )
Trapero to have included machine learning system in High event based sales prediction because it would improve the efficiency and the prediction of upcoming business volume based upon historical data. Further, it will allow the system to monitor a large amounts of data including weather data, improving the estimates of product demand simultaneously and provide up-t0-date forecast based on new information using machine learning and/or artificial intelligence (High [0016], [0028], and [0065]).  
 Regarding Claim 18: 
Trapero in view of High discloses the non-transitory computer readable medium of claim 17, Trapero further teach wherein extracting the features comprises encoding the features to preserve data regarding similarity of at least one of: levels and patterns of historical volume, geographic regions and departments.  (Page 300, “algorithm provides forecasts at SKU level”. “model can automatically enhance SKU-level forecasting”. Also, Page 303, “effects on the level of sale in weeks 2 and/or 3”. Page 304, “previous promotions and modify system forecast to achieve similar promotional sales patterns to the past”. “Captures the past promotional sales patterns and projects it for future promotions yielding the best results”.)
Regarding Claim 19: (Canceled)
Regarding Claim 21: 

21. (New) Trapero in view of High discloses the method of claim 1 further comprising: High further teach transmitting the prediction over a computer network for display on an electronic device that is remote from the at least one processor. (see High [0017], “generate accurate forecast for inventory”. High Fig. 1 [0031], “one or more input/output devices 10, and a display device 230”. High [0035], “display device 230 includes any type of device capable of displaying information to one or more users of computing device 200”. Also, see High [0069]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Trapero to incorporate the teachings of High. Doing so would allow to transmit the prediction over a computer network for display on an electronic device (High [0035], and [0069]). 

Regarding Claim 22: (Canceled)


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. Z (hereinafter Trapero) in view of High et al. US 2017/0278053 (hereinafter High). Further, in view of Capistrán, C., & Timmermann, A. (2008). Forecast combination with entry and exit of experts. St. Louis: Federal Reserve Bank of St Louis. (hereinafter Capistran). Capistrán, C., & Timmermann, A. (2008). Forecast combination with entry and exit of experts. St. Louis: Federal Reserve Bank of St Louis. Retrieved from http://dialog.proquest.com/professional/docview/1697442455?accountid=131444 
Capistrán, C., & Timmermann, A. (2008). Forecast combination with entry and exit of experts. St. Louis: Federal Reserve Bank of St Louis. Retrieved from http://dialog.proquest.com/professional/docview/1697442455?accountid=131444 

Regarding Claim 5: 
Trapero in view of High discloses the method of claim 1 but, specifically fails to disclose further comprising backfilling data in a prediction window based on the at least one model.
However, Capistran teaches the following limitation: 
further comprising backfilling data in a prediction window based on the at least one model.  (see at least Capistran Page 1 Abstract, “back-filling missing observations using an EM algorithm”. Also, see Page 3, “we use the EM algorithm to fill out past missing observations”. Also, see page 9, “we use the expectation maximization (EM) algorithm ….. this approach uses the smoothed state to back-fill missing forecasts”.) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included backfilling data using an EM algorithm in Capistran teaching of forecast combination because it would improve the accuracy real-time forecasting performance (Capistran page 2). Also, it would improve to predict business volume. 
Examiner Note: Backfilling data is old and well known in the art. 
Regarding Claim 13: 
Trapero in view of High discloses the apparatus of claim 9 but, specifically fails to disclose wherein the at least one memory unit and the computer program code are further configured to cause the apparatus to backfill data in a prediction window based on the at least one model.
However, Capistran teaches the following limitation: 
wherein the at least one memory unit and the computer program code are further configured to cause the apparatus to backfill data in a prediction window based on the at least one model. (see at least Capistran Page 1 Abstract, “back-filling missing observations using an EM algorithm”. Also, see Page 3, “we use the EM algorithm to fill out past missing observations”. Also, see page 9, “we use the expectation maximization (EM) algorithm ….. this approach uses the smoothed state to back-fill missing forecasts”.) 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included backfilling data using an EM algorithm in Capistran teaching of forecast combination because it would improve the accuracy real-time forecasting performance (Capistran page 2). Also, it would improve to predict business volume. 
Examiner Note: Backfilling data is old and well known in the art. 

Claims 7-8, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. Z (hereinafter Trapero) in view of High et al. US 2017/0278053 (hereinafter High). Further, in view of Adhikari et al. US 7,222,082 (hereinafter Adhikari).  
Regarding Claim 7: 
Trapero in view of High discloses the method of claim 6 but, specifically fails to disclose further comprising determining labor requirements based on the predicted business volumes. 
However, Adhikari teaches the following limitation: 
further comprising determining labor requirements based on the predicted business volumes. (see at least Adhikari Fig. 10 & Fig. 21 “element 140, workforce requirements engine”, Col. 13 lines 19-65, “the fundamental task of forecaster is to produce, for the scheduler, labor requirements based on the business that the site expects to receive, expressed in the volume forecast produced by either the volume forecast engine 80 or the traffic pattern engine 100”.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have 

Regarding Claim 8: 
Trapero in view of High in view of Adhikari discloses the method of claim 7, 
Adhikari further teach further comprising scheduling workers based on the labor requirements.  (see at least Adhikari Fig. 21, Col. 2, lines 55-67 “specific tasks within a job are scheduled, where each task is associated ….. on economy of scale”. “resource leveling includes repeatedly determining valleys in a preliminary schedule”. Also, see Adhikari Col. 13, the output comprises workforce requirements 158, by department, by job, by day and/or by time of the day”. See Adkhikari Col. 17, lines 15-20, “Fig. 25 is a graph which illustrates the valleys of an exemplary workforce requirement forecast …. Number of employees required”.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included the teachings of Adhikari because it would allow to determine labor requirements based on the business that the site expects to receive, expressed in the 
Regarding Claim 15: 
Trapero in view of High discloses the apparatus of claim 14 but, specifically fails to disclose wherein the at least one memory unit and the computer program code are further configured to cause the apparatus to determine labor requirements based on the predicted business volumes.  
However, Adhikari teaches the following limitation:
wherein the at least one memory unit and the computer program code are further configured to cause the apparatus to determine labor requirements based on the predicted business volumes.  (see at least Adhikari Fig. 10 & Fig. 21 “element 140, workforce requirements engine”, Col. 13 lines 19-65, “the fundamental task of forecaster is to produce, for the scheduler, labor requirements based on the business that the site expects to receive, expressed in the volume forecast produced by either the volume forecast engine 80 or the traffic pattern engine 100”.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included the teachings of Adhikari because it would allow to determine labor requirements based on the business that the site expects to receive, expressed in the 
Regarding Claim 16: 
Trapero in view of High in view of Adhikari discloses the apparatus of claim 15, 
Adhikari further teach wherein the at least one memory unit and the computer program code are further configured to cause the apparatus to schedule workers based on the labor requirements.  (see at least Adhikari Fig. 21, Col. 2, lines 55-67 “specific tasks within a job are scheduled, where each task is associated ….. on economy of scale”. “resource leveling includes repeatedly determining valleys in a preliminary schedule”. Also, see Adhikari Col. 13, the output comprises workforce requirements 158, by department, by job, by day and/or by time of the day”. See Adkhikari Col. 17, lines 15-20, “Fig. 25 is a graph which illustrates the valleys of an exemplary workforce requirement forecast …. Number of employees required”.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included the teachings of Adhikari because it would allow to determine labor requirements based on the business that the site expects to receive, expressed in the volume forecast (Adhikari Col. 13). Also, it allow to calculate the workforce 
Regarding Claim 20: 
Trapero in view of High discloses the non-transitory computer readable medium of claim 17, wherein the actions further comprise: 
Trapero further teach predicting business volumes based on the prediction; (see Page 302, “the aim is to predict sales using the available promotional variables …. Stands for sales of SKU I in week t”. “PCA is intended to capture the influence of promotional activities on the estimation sample and use that information to predict future promotional sales”. Page 303, “dynamic regression employed to forecasting sales that can be subject to promotional campaigns”. Page 306, “proposed multivariate regression models in contrast to judgmental forecasting in the presence of promotions”. “enhance accuracy measure in supply chain forecasting applications”.) but,  specifically fails to disclose determining labor requirements based on the predicted business volumes; and scheduling workers based on the labor requirements.
However, Adhikari teaches the following limitation:
determining labor requirements based on the predicted business volumes; and (see at least Adhikari Fig. 10 & Fig. 21 “element 140, workforce requirements engine”, Col. 13 lines 19-65, “the fundamental task of forecaster is to produce, for the scheduler, labor requirements based on the business that the site expects to receive, expressed in the volume forecast produced by either the volume forecast engine 80 or the traffic pattern engine 100”.)
scheduling workers based on the labor requirements. (see at least Adhikari Fig. 21, Col. 2, lines 55-67 “specific tasks within a job are scheduled, where each task is associated ….. on economy of scale”. “resource leveling includes repeatedly determining valleys in a preliminary schedule”. Also, see Adhikari Col. 13, the output comprises workforce requirements 158, by department, by job, by day and/or by time of the day”. See Adkhikari Col. 17, lines 15-20, “Fig. 25 is a graph which illustrates the valleys of an exemplary workforce requirement forecast …. Number of employees required”.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included the teachings of Adhikari because it would allow to determine labor requirements based on the business that the site expects to receive, expressed in the volume forecast (Adhikari Col. 13). Also, it allow to calculate the workforce requirements for a predefined duration, based on the forecast business volume and on the forecast traffic pattern (Adhikari Col. 2, lines 55-67). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Trapero, Juan R., Nikolaos Kourentzes, and Robert Fildes. "On the identification of sales forecasting models in the presence of promotions." Journal of the operational Research Society 66.2 (2015): 299-307. Z (hereinafter Trapero) in view of High et al. US 2017/0278053 (hereinafter High) in view of Adhikari et al. US 7,222,082 (hereinafter Adhikari). Further, in view of Guangxin CN 1595400A (hereinafter Guangxin).
Regarding Claim 23: 
 (New) Trapero in view of High disclose the method of claim 1 but, does not specifically teach or disclose, however, Adhikari, in the same field of endeavor teaches wherein the historical data comprises the organizational structure data and the method further comprises: traversing the organizational structure data, wherein the organizational structure data corresponds to an organization that generated the historical data; identifying, based at least in part on the organizational structure data, two or more units of the organization; (Adhikari Figs. 3-8 Col. 2 lines 14-40, “defining both a business structure and a forecast structure, wherein certain hierarchical levels of the forecast structure map to corresponding hierarchical levels in the business structures …. Business structure are location, department and job. A location can be subdivided into a plurality of sub locations. Also, see Col. 5 lines 30-50”.) 

    PNG
    media_image1.png
    790
    1230
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Trapero to have included the teachings of Adhikari of the organizational structure data because it would allow to determine labor requirements based on the business that the site expects to receive, expressed in the volume forecast (Adhikari Col. 13). It allow to calculate the workforce requirements for a predefined duration, based on the forecast business volume and on the forecast traffic pattern (Adhikari Col. 2, lines 55-67) based on the organization structure data (Adhikari Col. 2)/.
The combination of Trapero in view of High in view of Adhikari specifically fails to disclose generating, for each of the two or more units, a string that encodes an organizational path of the unit; and determining the similar sources based at least in part on the string of each of the two or more units.  
However, Guangnix teaches the following limitations: 
generating, for each of the two or more units, a string that encodes an organizational path of the unit; and determining the similar sources based at least in part on the string of each of the two or more units.  (Guangnix pages 2-3, “coding method comprises: sets this department’s coding and department relation coding of primary sector by managerial personnel according to primary sector’s (designate of arbitrary department) and this department and other interdepartmental upper and lower hierarchical relationship, and department’s coding that setting is finished (be this department’s coding and department relation encode merging composition) leaves in the databased”. Guangnix page 4, “all departments relevant with this department name give permutation and combination, so as to setting up all department’s hierarchical relationship to each other”. Examiner Note: pages 4-5 disclose the codes for different departments and its relationships”.) 
	It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the teaching of Trapero to include the feature of encodes an organizational path in Guangnix, because it will allow the system to generate a string that encodes an organizational path of the unit and determine wimilar sources based on the encode string (Guangnix Pages 2-3). Further, it will improve the efficiency and the prediction of upcoming business volume. 
Regarding Claim 24: 
 (New) Trapero in view of High in view of Adhikra in view of Guangnix disclose the method of claim 23, 
Guangnix further teach wherein each of the two or more strings encodes a store and a department.  (Guangnix pages 2-3, “coding method comprises: sets this department’s coding and department relation coding of primary sector by managerial personnel according to primary sector’s (designate of arbitrary department) and this department and other interdepartmental upper and lower hierarchical relationship, and department’s coding that setting is finished (be this department’s coding and department relation encode merging composition) leaves in the databased”. Guangnix page 4, “all departments elevant with this department name give permutation and combination, so as to setting up all department’s hierarchical relationship to each other”. Examiner Note: pages 4-5 disclose the codes for different departments and its relationships”.)
It would have been obvious to one of ordinary skill in the art as of effective filling date of the claimed invention to modify the teaching of Trapero to include the feature of encodes an organizational path in Guangnix, because it will allow the system to generate a string that encodes an organizational path of the unit and determine wimilar sources based on the encode string (Guangnix Pages 2-3). Further, it will improve the efficiency and the prediction of upcoming business volume.
Allowable Subject Matter
Claims 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang et al. US 2007/0208693: system and method of efficiently representing and searching directed acyclic graph structures in databases. 
Shi et al. US 2016/0275413: model vector generation for machine learning algorithms. 
Najib et al. US 2018/0285682: Saliency-based object counting and localization. 
Bruckhaus et al. US 8,417,715: Platform independent plug-in methods and systems for data mining and analytics. 
Green et al. US 2015/0032502: systems and methods for sales and inventory management. 
Ali, Özden Gür, et al. Pooling information across SKUs for demand forecasting with data mining. working paper, 2007. Reference W
Gaussier, Eric, et al. "Improving backfilling by using machine learning to predict running times." Proceedings of the International Conference for High Performance Computing, Networking, Storage and Analysis
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAMZEH OBAID/Examiner, Art Unit 3623         

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                       
Capistrán, C., & Timmermann, A. (2008). Forecast combination with entry and exit of experts. St. Louis: Federal Reserve Bank of St Louis. Retrieved from http://dialog.proquest.com/professional/docview/1697442455?accountid=131444